DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered. 
Claims 1-9 are pending and the subject of this NON-FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following NON-FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Interpretations
	The claimed invention is directed to printing 3D buildings with doors and windows utilizing walls with “border, infill, core and rib members.”  Claim 1 states “forming border, infill, core and rib members in the first vertical slice that are shared with but at different locations than border, infill, core and rib members formed in the second vertical slice, with the overall length of the first vertical slice being the same as the overall length of the second vertical slice.”  As explained in the specification, Reply and drawings, this means at least two consecutive 

    PNG
    media_image1.png
    459
    1026
    media_image1.png
    Greyscale
.

Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Bos et al. (Additive manufacturing of concrete in construction: potentials and challenges of 3D concrete printing, Virtual and Physical Prototyping, Volume 11, 2016, Issue 3, Pages 209-225, published online 08/02/2016), in view of KHOSHNEVIS (US 7,641,461) and WHITE (US 2017/0365365)
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to use concrete/cement additive manufacturing (AM) devices to print 
As to claims 1, Bos teaches depositing a plurality of first vertically stacked layers of an extrudable building material with a printing assembly upon a reinforced concrete foundation to form a first vertical slice (Figs. 2-3, for example); (b) depositing a plurality of second vertically stacked layers of the extrudable building material atop the first vertical slice with the printing assembly to form a second vertical slice, wherein a lateral cross-section of the structure within the first vertical slice is different than the lateral cross-section of the structure for the second vertical slice (Figs. 2-3, for example).  All the examples/figures in Bos show vertically stacked layers of an extrudable building material as is clear from the vertical layers deposited throughout the Figures (see e.g. Fig. 8), and the nozzles shown in action (see e.g. Fig. 6).
As to claim 2, Bos also shows a header inserted above door during AM (Fig. 3d).
As to claims 3-5, Bos also shows forming enclosure/border, then forming infill, and zigzag rib atop one another in multiple vertical concrete layers (Figs. 1, 2c & 4).
As to claims 7-9, Bos shows a bead of cement mixture extruded using a gantry without forms (Figs. 1-2, 4, 6-7).
Bos does not explicitly teach “forming border, infill, core and rib members in the first vertical slice that are shared with but at different locations than border, infill, core and rib members formed in the second vertical slice, with the overall length of the first vertical slice being the same as the overall length of the second vertical slice” (claim 1, step (c)).  The Office notes that this encompasses at least two consecutive vertical slices, one of which has an opening for a door or window as shown in instant Figure 28.  Bos also does not explicitly teach 
However, as to doors and windows, this is very familiar in the concrete AM building art as shown in WHITE and KHOSHNEVIS.  KHOSHNEVIS shows windows and doors throughout embodiments of AM concrete buildings (Figs. 7, 19, 21, 23-24, 27).  KHOSHNEVIS then explains
Rigid horizontal members may be used to facilitate the construction of windows, door openings and ceilings by bridging openings beneath them. To create a window, for example, the controller of a nozzle assembly may turn off the flow of material to all outlets in the nozzle assembly when the nozzle assembly is traversing an area that has been designated as the window opening. After the top of the walls surrounding the window have been extruded, a rigid horizontal member may be placed across the top of these walls to create the header of the window. One or more continuous layers of material may then be extruded on top of the header and the surrounding walls. A similar bridging approach may be used to create door openings. A ceiling may similarly be created by placing a series of neighboring structural members across the top walls of a structure, over which material may be extruded to give strength to the structure.
One or more of the robotic systems described above may also be used to place these structural members where needed, i.e., across the tops of window and door openings and across the tops of wall structures to provide a roof.

(col. 15, ll. 6-25).  In other words, the AM nozzle that extrudes concrete deposits a first wall layer (with familiar border, infill, core and rib members as in Bos) that is different than a second layer due to the inclusion of a window or door in the wall.  The Office also notes that windows and doors would be required by all residential and commercial building codes, thus necessitating windows and doors more almost all Am concrete buildings.  Similarly, WHITE explains that windows, doors, conduits, etc. would be required in any AM concrete building (para. 0060), and shows as much (Fig. 1).  Thus, a skilled artisan would have been motivated to apply common-sense use of AM concrete gantry systems to print windows and doors in AM buildings as demonstrated throughout the prior art (e.g. Bos, KHOSHNEVIS, WHITE).

It is also noted that WHITE teaches forming enclosed wall structures with zig zag/corrugated structure and “cores”/air gaps 48 (Figs. 3-4).  As to claim 5, a skilled artisan adapting the slicing techniques of the prior art to concrete-based additive manufacturing of wall structures would lay layers on top of each other according to the vertical design.
As to claims 7-9, WHITE teaches a bead of cement mixture extruded using a gantry without “forms” (Figs. 1, 2 & 5).
In sum, the prior art demonstrates that it would have been prima facie obvious to one having ordinary skill in the 3D printing/additive manufacturing art to multiple vertical plane slices to 3D modeling to account for different structures at different locations, and combine vertical plane slicing with horizontal plane slicing at the 3D modeling step in order to account for differences between the planes with a reasonable expectation of success.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743